41 N.Y.2d 884 (1977)
Atlantic Mutual Insurance Company, as Subrogee of Laura S. Smith, Respondent,
v.
State of New York, Appellant. (Claim No. 57396.)
Court of Appeals of the State of New York.
Argued January 6, 1977.
Decided February 22, 1977.
Louis J. Lefkowitz, Attorney-General (Henry J. Smith, Gerald Nolan and Daniel G. Donovan of counsel), for appellant.
Harold Y. MacCartney, Jr., and Dorothy C. Breland for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice LOUIS M. GREENBLOTT at the Appellate Division (50 AD2d 356).